Exhibit 10.35

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT, dated January 31, 2004 (this “Agreement”), is between
Verticalnet, Inc., a Pennsylvania corporation (the “Company”), and Brent Habig
(the “Employee”).

 

The Company and the Employee, each intending to be legally bound by this
Agreement, agree as follows:

 

1. Employment. This Agreement is effective January 31, 2004, (the “Effective
Date”). The Employee shall be an Executive Vice President — Sales and Services
(or an agreed upon equivalent title) of the Company and shall perform duties
consistent with this position as are assigned by the Chief Executive Officer or
the Board of Directors of the Company (the “Board”). The Employee shall report
directly to the Chief Executive Officer and be an officer of the Company.

 

2. Performance. The Employee shall devote substantially all of his business time
and efforts to the performance of his duties under this Agreement, however, the
Employee may (a) serve on civic or charitable boards or committees, (b) serve on
corporate boards as a non-employee board member and (c) manage Employee’s
personal investments. The Employee must inform the Company of any corporate
boards on which he serves. The Employee cannot serve on any corporate board that
would violate the Employee’s non-competition restrictions.

 

3. Term. The initial term of employment under this Agreement (the “Initial
Term”) begins on the Effective Date and extends for 2 years. This Agreement
renews automatically for one year renewal terms (a “Renewal Term”) unless either
the Employee or the Company gives the other party written notice of non-renewal
at least one year before the end of the Initial Term or any Renewal Term then in
effect. The Agreement renews automatically for a 2 year Renewal Term upon a
Change of Control, as defined in Section 12, beginning on the date of the Change
of Control. The Initial Term plus any Renewal Term then in effect are the term
of this Agreement (the “Employment Term”). The Employment Term may be terminated
early as provided in Sections 7 through 12 of this Agreement.

 

4. Salary. The Employee’s annual salary (the “Salary”) is payable in
installments when the Company customarily pays its officers (but no less often
than twice per month). The Salary is at the initial annual rate of $300,000 (the
“Initial Salary”). The Board or the Compensation Committee shall review the
Salary at least once a year. The Salary shall never be less than the Initial
Salary.

 

5. Expenses; Bonus and Benefits. The Employee shall be entitled to receive full
reimbursement from the Company for all out-of-pocket expenses incurred by the
Employee in performing services under this Agreement. The Employee shall be
entitled to participate in any bonus programs established by the Board or the
Compensation Committee for senior officers generally. The Employee’s target
bonus shall be equal to 40% of the Salary (the “Target Bonus”). All bonus
programs, as well as the individual performance goals for achieving the Target
Bonus, are at the discretion of the Board or the Compensation Committee. The
Target Bonus will be based upon the achievement of Company performance
milestones to be determined between the Employee and the Company promptly, but
in any event not later than one month after the date of this Agreement for 2004,
and thereafter not later than one month after the commencement of any fiscal
year of the Company. The Employee’s 2004 Target Bonus shall deemed to cover the
period beginning January 1, 2004 and ending December 31, 2004 and shall not be
prorated for the period from January 1, 2004 to the Effective Date. Benefits and
perquisites under this agreement will, at a minimum, be consistent with other
Company senior executive officers. Vacation shall be in accordance with Company
policy, but not less than 4 weeks per year.

 

6. Confidential Information, Non-Competition and Non-Solicitation. The Employee
agrees to be covered by the terms of the Confidential Information, Invention and
Non-Competition Agreement that the Employee has entered into upon the
commencement of employment with the Company (the “Confidential Information,
Invention And Non-Competition Agreement”), which subject to the next following
paragraph, includes a three year period commencing as of the date hereof, of
non-solicitation of employees and customers, and non-competition after
termination of employment.

 

7. Death. If the Employee dies during the Employment Term, then the Employment
Term shall terminate, and thereafter the Company shall not have any further
liability or obligation to the Employee, the Employee’s executors,



--------------------------------------------------------------------------------

administrators, heirs, assigns or any other person claiming under or through the
Employee, except (a) that the Employee’s estate shall receive any unpaid Salary
and vacation that has accrued through the date of termination, and a pro rata
portion of any bonus that the Employee would have earned for the fiscal year of
the Company in which the Employee died, evaluated and paid in the case of
individual MBOs for the Employee, no later than one month after the date of
termination, and in the case of MBOs applying generally to senior officers, no
later than March 31st of the year following the calendar year to which the bonus
relates or, if earlier, when bonuses for such year are paid to executives
generally, (b) the Employee’s outstanding options are accelerated for an
additional period of 6 months so that any of the Employee’s options that were
scheduled to vest over the 6 month period after the Employee’s death shall
accelerate and be vested on the date of death, (c) the Company shall pay to the
Employee’s estate a life insurance benefit equal to at least two times the
Employee’s then annual salary, (d) the Employee’s group healthcare (medical,
dental, vision and prescription drug) coverage will be continued for one year,
to be paid in full by the Company so that there is no after-tax cost to the
Employee’s spouse or dependents, and (e) any other benefits due under any
programs of the Company in which the Employee participated and under which the
Employee was due a benefit at the time of his death. By the terms of the
options, all vested options (included accelerated options) are exercisable for
one year from the date of death.

 

8. Total Disability. If the Employee becomes “totally disabled,” then the
Employment Term shall terminate, and thereafter the Company shall have no
further liability or obligation to the Employee hereunder, except as follows:
the Employee shall receive (a) any unpaid Salary that has accrued through the
date of termination, (b) continued Salary for 3 months following the date the
Employee is considered totally disabled, (c) a pro rata portion of any bonus
that the Employee would have earned for the fiscal year of the Company in which
the Employee became totally disabled, evaluated and paid in the case of
individual MBOs for the Employee, no later than one month after the date of
termination, and in the case of MBOs applying generally to officers, no later
than March 31st of the year following the calendar year to which the bonus
relates or, if earlier, when bonuses for such year are paid to officers
generally, (d) whatever benefits that he may be entitled to receive under any
then existing disability benefit plans of the Company, (e) the Employee’s group
healthcare (medical, dental, vision and prescription drug) coverage will be
continued for one year, to be paid in full by the Company so that there is no
after-tax cost to the Employee’s spouse or dependents, and (f) any other
benefits due under any programs of the Company in which the Employee
participated and under which the Employee was due a benefit at the time of his
becoming totally disabled. The term “Totally Disabled” means: (a) if the
Employee is considered totally disabled under the Company’s group disability
plan in effect at that time, if any, or (b) in the absence of any such plan,
under applicable Social Security regulations.

 

9. Termination for Cause. The Company may terminate the Employee for “cause”
immediately upon notice from the Company. If the Employee is terminated for
“cause”, then the Employment Term shall terminate and thereafter the Company
shall not have any further liability or obligation to the Employee, except that
the Employee shall receive (a) any unpaid Salary and vacation that has accrued
through the date of termination and (b) any other benefits due under any
programs of the Company in which the Employee participated and under which the
Employee was due a benefit at the time of termination. The term “Cause” means:
(a) the Employee is convicted of a felony, or (b) the Employee has done any one
of the following: (1) committed an act of fraud, embezzlement, or theft in
connection with the Employee’s duties in the course of his employment with the
Company, (2) caused material intentional, wrongful damage to the property of the
Company, (3) materially breached (other than by reason of illness, injury or
incapacity) the Employee’s obligations under this Agreement or under any written
confidentiality, non-competition, or non-solicitation agreement between the
Employee and the Company, that the Employee shall not have remedied within 30
days after receiving written notice from the Board specifying the details of the
breach, or (4) engaged in gross misconduct or gross negligence in the course of
the Employee’s employment with the Company.

 

10. Termination by the Employee. The Employee may terminate this Agreement by
giving the Company written notice of termination 30 days in advance of the
termination date. The Company may waive this notice period and set an earlier
termination date. If the Employee terminates this Agreement, then on the
termination date, the Employment Term shall terminate and thereafter the Company
shall have no further liability or obligation to the Employee under this
Agreement, except that the Employee shall receive (a) any unpaid Salary and
vacation that has accrued through the termination date and (b) any other
benefits due under any programs of the Company in which the Employee
participated and under



--------------------------------------------------------------------------------

which the Employee was due a benefit at the time of termination. After the
termination date, the Employee shall be required to adhere to the covenants
against non-competition and non-solicitation described in Section 6 of this
Agreement. Notwithstanding the first paragraph of this Section 10, if without
the Employee’s prior written consent or resignation, the Company or the Board
takes an action that constitutes “Good Reason,” as defined in Section 12, then
during the period beginning with any such action and ending 6 months thereafter,
the Employee shall have the right to terminate this Agreement by giving the
Company written notice of termination, and upon termination the Employee shall
receive the same compensation and benefits as if the Employee were terminated
without “cause” by the Company under Section 11.

 

11. Termination without Cause by the Company. The Company may terminate the
Employee without “cause” by giving the Employee written notice of termination 30
days in advance of the termination date. The Employee may waive this notice
period and set an earlier termination date. If the Employee is terminated
without “cause”, then the Employment Term shall terminate and thereafter the
Employee shall be entitled only to the following under this Agreement:

 

  a. The Company will pay to the Employee (a) a lump sum severance payment in
the amount equal to the annual Salary then in effect, plus (b) the pro rata
portion of the Target Bonus and any other bonus that the Employee would have
earned for the fiscal year of the Company in which the Employee was terminated
or the non-renewal occurs, which shall be paid within 90 days after the end of
such fiscal year, or at the time that bonuses are paid to officers for such
fiscal year, if earlier than 90 days after the fiscal year; and

 

  b. The Employee’s group healthcare (medical, dental, vision and prescription
drug) coverage for himself, his spouse and his dependents will be continued for
1 year after termination on the same basis and cost to the Employee as then
participating before termination, and

 

  c. The Employee’s covenants against non-competition (as described in Section 6
of this Agreement) shall be reduced to a 6 month period from the termination
date, from the period contained in Section 6 of this Agreement, and

 

  f. All stock options granted to the Employee that are vested (including
accelerated vesting) at termination will remain exercisable by their terms for
one year after termination of employment, but not longer than the total life of
the stock options, and

 

  g. The Employee and the Company will enter into a mutual general release.

 

12. Change of Control. Upon a change of control, the Employee’s Stock Options
and Restricted Stock Units will become fully vested and free of any restrictions
on transferability imposed by the Company, even if the Employee continues to be
employed by the Company. During the 2 year period after a Change of Control, if
the Company terminates the Employee without cause, or if the Employee terminates
this Agreement for “Good Reason” by giving the Company written notice of
termination 30 days in advance of the termination date (which the Employee shall
have the right to do during this 2 year period), then, in such event:

 

  a. The Company will pay to the Employee (a) a lump sum severance payment in
the amount equal to the annual Salary then in effect plus (b) The pro rata
portion of the Target Bonus and any other bonus that the Employee would have
earned for the fiscal year of the Company in which the Employee was terminated
or the non-renewal occurs, which shall be paid within 90 days after the end of
such fiscal year, or at the time that bonuses are paid to officers for such
fiscal year, if earlier than 90 days after the fiscal year; and

 

  b. The Employee’s group healthcare (medical, dental, vision and prescription
drug) coverage for himself, his spouse and his dependents will be continued for
1 year after termination on the same basis and cost to the Employee as then
participating before termination, and

 

  c. The Employee’s covenants against non-competition (as described in Section 6
of this Agreement) shall be reduced to a 6 month period from the termination
date, from the period contained in Section 6 of this Agreement, and



--------------------------------------------------------------------------------

  d. All options that are vested (including accelerated vesting) at termination
will remain exercisable by their terms for 90 days after termination of
employment, but not longer than the total life of the options, and

 

  e. The Employee and the Company will enter into a mutual general release.

 

The term “Change Of Control” means:

 

  a. Any sale, lease, exchange, or other transfer of all or substantially all of
the assets of the Company to any other person or entity other than a
wholly-owned subsidiary of the Company (in one transaction or a series of
related transactions); or

 

  b. Dissolution or liquidation of the Company; or

 

  c. When any person or entity, including a “group” as contemplated by Section
13(d)(3) of the Securities Exchange Act of 1934, as amended, acquires or gains
ownership or control (including, without limitation, power to vote) of more than
50% of the outstanding shares of the Company’s voting securities (based upon
voting power), or

 

  d. Any reorganization, merger, consolidation, or similar transaction or series
of transactions that results in the record holders of the voting stock of the
Company immediately prior to such transaction or series of transactions holding
immediately following such transaction or series of transactions less than 50%
of the outstanding shares of any of the voting securities (based upon voting
power) of any one of the following: (1) the Company, (2) any entity which owns
(directly or indirectly) the stock of the Company, (3) any entity with which the
Company has merged, or (4) any entity that owns an entity with which the Company
has merged.

 

The term “Good Reason” means:

 

  a. The transfer, without the Employee’s prior written consent, to a location
that is more than 25 miles from the Employee’s principal place of business
immediately preceding the transfer (which shall be New York City); or

 

  b. A material reduction of the Employee’s authority, duties or
responsibilities after the Employee has provided the Company with reasonable
notice and an opportunity to cure; or

 

  c. Any failure of the Company materially to comply with and satisfy the terms
of this Agreement, or

 

  d. The nonrenewal of this Agreement by the Company.

 

13. Parachute Payment. Notwithstanding anything to the contrary in this
Agreement, if the Employee is a “disqualified individual” (as defined in Section
280G(c) of the Code), and any severance benefit provided for in this Agreement,
together with any other payments or benefits that the Employee has the right to
receive from the Company and its affiliates, would constitute a “parachute
payment” (as defined in Section 280G(b)(2) of the Code), then the payments under
this Agreement (the Employee shall have the right to specify which) shall be
either:

 

  a. Reduced (but not below zero) so that the present value of the total amount
to be received by the Employee under this Agreement and otherwise will be one
dollar ($1.00) less than three times the Employee’s “base amount” (as defined in
Section 280G of the Code) and so that no portion of such amounts received by the
Employee shall be subject to the excise tax imposed by Section 4999 of the Code;
or

 

  b. Paid in full,

 

whichever of (a) or (b) produces the better net after-tax position for the
Employee (taking into account any applicable excise tax under Section 4999 of
the Code and any applicable income tax).

 

The determination as to whether the reduction provided in clause (a) shall occur
shall be made initially by the Company in good faith. If a reduced payment is
made and through error or otherwise that payment, when aggregated with other
payments from the Company (or its affiliates) used in determining if a
“parachute payment” exists, exceeds one dollar ($1.00) less than three times the
Employee’s base amount, then the Employee shall immediately repay such excess to
the



--------------------------------------------------------------------------------

Company upon notification that an overpayment has been made and in the event
that the reduction was more than was required, the Company shall immediately pay
the amount that should have been paid to the Employee in the first instance.

 

14. Governing Law. This Agreement is governed by Pennsylvania law.

 

15. Entire Agreement; Amendments. This Agreement, the Confidential Information,
Invention and Non-Competition Agreement and the option grant letter dated the
Effective Date, set forth the entire understanding among the parties hereto with
respect to the matters contained therein, and shall supercede all prior
employment, severance and change of control agreements and any related
agreements that the Employee has with the Company or any subsidiary, or any
predecessor company. This Agreement may not be modified or amended in any way
except by a written amendment executed by the Employee and the Company.

 

16. No Assignment. All of the terms and provisions of this Agreement shall be
binding upon and inure to the benefit and be enforceable by the respective
heirs, representatives, successors (including any successor as a result of a
merger or similar reorganization) and assigns of the parties hereto, except that
the duties and responsibilities of the Employee hereunder are of a personal
nature and shall not be assignable in whole or in part by the Employee.

 

17. Arbitration. The Company and the Employee mutually consent to the resolution
by arbitration, in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association, [to be held with
fifty miles of the Employee’s principal place of business] of all claims or
controversies arising out of this Agreement other than a claim which is
primarily for an injunction or other equitable relief. The Company shall pay the
fees and costs of the arbitrator and all other costs of a party in connection
with any arbitration, including legal fees and expenses, shall be borne by the
party incurring the cost(s) except as otherwise provided by the arbitrator or,
if the Employee prevails on any material issue, as determined by the arbitrator,
then the Company shall pay the Employee’s reasonable counsel fees and related
expenses. Any such arbitration proceedings must be instituted by the party
requesting a resolution within 12 months of the time that party knew, of the
events or facts giving rise to the dispute requiring resolution. The failure to
institute arbitration proceedings within such period shall constitute an
absolute bar to the institution of any proceedings and a waiver of all claims.

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
hereunto duly executed this Employment Agreement as of the day and year first
written above.

 

VERTICALNET, INC:

By:

 

 

--------------------------------------------------------------------------------

Name:

 

Nathanael V. Lentz

Title:

 

President and CEO

EMPLOYEE:

 

--------------------------------------------------------------------------------

Brent Habig